Citation Nr: 1626094	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-27 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the service connected degenerative disc disease with mild subluxation and left sacroiliitis of the lumbar spine, previously diagnosed as lumbosacral strain. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1978 to January 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  In that rating decision, the RO continued entitlement to a 20 percent rating for the service-connected degenerative disc disease with mild subluxation and left sacroiliitis of the lumbar spine, previously diagnosed as lumbosacral strain.

During the pendency of the appeal, the RO issued a rating decision granting the Veteran temporary 100 percent evaluation for surgical or other treatment necessitating convalescence from July 28, 2014 until November 1, 2014.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Generally, the Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from a veteran.  The matter of entitlement to a higher rating for degenerative disc disease of the lumbar spine was perfected to the Board in a July 2014 substantive appeal (VA Form-9).  While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision does not apply to VA-generated evidence, such as VA examination reports or VA treatment records that were not submitted by a veteran.  38 U.S.C.A. § 7105(e) (West 2014).  In September 2015, evidence added to the record included an examination report of an examination of the Veteran's spine.  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of this newly added relevant evidence, a remand is required for the AOJ to consider the new VA-generated evidence and issuance of a Supplemental Statement of the Case.

The Veteran also raised a claim for TDIU that the RO denied in September 2015.  Although the RO denied entitlement to TDIU, in light of contentions in the record, the issue of entitlement to a TDIU has been added to the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (wherein the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.)

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record.  
  
2.  The RO/AMC should review the record, including all evidence received since the issuance of statement of the case in May 2014.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

3.  Thereafter, the claim for an increased rating as well as claim for TDIU must be adjudicated by the RO/AMC.  This should include consideration of whether referral to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted if the Veteran's service-connected disabilities do not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  If the benefits sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond..  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







